                                        1    WOODRUFF, SPRADLIN & SMART, APC
                                             DANIEL K. SPRADLIN - State Bar No. 82950
                                        2    dspradlin@wss-law.com
                                        3
                                             ROBERTA A. KRAUS - State Bar No. 117658
                                             bkraus@wss-law.com
                                             DOUGLAS J. LIEF - State Bar No. 240025
                                                                                                          JS-6
                                        4    dlief@wss-law.com
                                             555 Anton Boulevard, Suite 1200
                                        5    Costa Mesa, California 92626-7670
                                             Telephone: (714) 558-7000
                                        6    Facsimile: (714) 835-7787
                                        7    Attorneys for Defendants CITY OF ORANGE, a public entity,
                                             THOMAS KISELA and CARLOS GUTIERREZ, as employees of
                                        8    CITY OF ORANGE
                                                                 UNITED STATES DISTRICT COURT
                                        9
                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                        10
                                        11
                                              THE ESTATE OF MICHAEL                           CASE NO.: 8:18-cv-00028-JVS-KES
                                        12    ANTHONY PEREZ, and M.A.P., JESUZ
                                              RAMIREZ, MONIQUE PEREZ, ERIKA                   BEFORE THE HONORABLE
                                        13    EDITH PEREZ, Del. P., Da.P., Div. P.,           JAMES V. SELNA
WOODRUFF, SPRADLIN

                     ATTORNEYS AT LAW




                                              and D.M.,
                        COSTA MESA
    & SMART




                                        14                                                    JUDGMENT AGAINST MONIQUE
                                                               Plaintiffs,                    PEREZ
                                        15
                                              v.                                              HEARING DATES PENDING:
                                        16
                                              CITY OF ORANGE, THOMAS                          Type: Pretrial Conference
                                        17    KISELA, CARLOS GUTIERREZ, and                   Date: June 17, 2019
                                              DOES 1 through 10, inclusive,                   Time: 11:00 a.m.
                                        18
                                                               Defendants.                    Type: Trial
                                        19                                                    Date: July 9, 2019
                                                                                              Time: 8:30 a.m.
                                        20
                                        21               On May 13, 2019, this Court granted in its entirety the motion for summary
                                        22   judgment filed by Defendants CITY OF ORANGE, a public entity, THOMAS KISELA
                                        23   and CARLOS GUTIERREZ, as employees of CITY OF ORANGE against Plaintiff
                                        24   MONIQUE PEREZ. All of MONIQUE PEREZ’ claims having been adjudicated in
                                        25   favor of Defendants,
                                        26               NOW, THEREFORE,
                                        27               IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff
                                        28   MONIQUE PEREZ shall take nothing by way of her third amended complaint against
                                                                                          1
                                             1411798.1
                                        1    Defendants CITY OF ORANGE, a public entity, THOMAS KISELA and CARLOS
                                        2    GUTIERREZ, as employees of CITY OF ORANGE. Said Defendants shall recover
                                        3    from Plaintiff MONIQUE PEREZ their costs of suit incurred in this proceeding.
                                        4
                                        5
                                        6
                                        7    DATED: May 30, 2019           _________________________________
                                        8                                       HONORABLE JAMES V. SELNA
                                                                                JUDGE OF THE DISTRICT COURT
                                        9
                                        10
                                        11
                                        12
                                        13
WOODRUFF, SPRADLIN

                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                      2
                                             1411798.1
